Case 9:19-cv-81160-RS Document 743 Entered on FLSD Docket 11/19/2020 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                          Case No. 9:19-cv-81160

  APPLE INC.,

                       Plaintiff,

          v.

  CORELLIUM, LLC,

                       Defendant.


                  JOINT MOTION FOR A FOURTH AMENDED TRIAL ORDER
                      AND INCORPORATED MEMORANDUM OF LAW

          Plaintiff Apple Inc. and Defendant Corellium, LLC (collectively, the “Parties”)

  respectfully and jointly move the Court for a fourth amended trial order in light of the Southern

  District of Florida’s Seventh Order Concerning Jury Trials and Other Proceedings.                       See

  Administrative Order 2020-76. In support of this joint motion, the Parties state as follows:

          1.      On October 3, 2019, the Court issued its initial Order Setting Civil Trial Date,

  Pretrial Deadlines, and Referral to Magistrate Judge. ECF No. 32 (“Scheduling Order”). In the

  Scheduling Order, the Court set this matter for trial beginning on October 13, 2020, with a deadline

  for filing the “[e]lectronic versions of documentary exhibits and Certificates of Compliance” by

  September 30, 2020. Id. at 1–2.

          2.      The Court has issued three subsequent scheduling orders modifying certain

  deadlines in the Scheduling Order. See ECF Nos. 66, 618, 661. In the most recent order—the

  Third Amended Trial Order, ECF No. 661, issued on August 25, 2020—the Court reset the trial

  date to February 1, 2021, and set the Calendar Call for January 26, 2021. Id. at 1. The Court

  further stated “[t]he parties shall file their joint pretrial stipulation, proposed joint jury instructions,
Case 9:19-cv-81160-RS Document 743 Entered on FLSD Docket 11/19/2020 Page 2 of 5




  proposed joint verdict form, and/or proposed findings of fact and conclusions of law no later than

  30 days before Calendar Call.” Pursuant to that Order, the Parties’ joint pretrial stipulation,

  proposed joint jury instructions, proposed joint verdict form, and/or proposed findings of fact and

  conclusions of law are currently due on December 24, 2020.

         3.      On September 23, 2020, the Court set the deadline for electronic versions of

  documentary exhibits and Certificates of Compliance as January 21, 2021. ECF No. 736.

         4.      On October 20, 2020, the Southern District of Florida issued its Seventh Order

  Concerning Jury Trials and Other Proceedings. See Seventh Administrative Order 2020-76.

  Pursuant to Administrative Order 2020-76, “[a]ll jury trials in the Southern District of Florida

  scheduled to begin on or after March 30, 2020, are continued until April 5, 2021.” Id. at ¶ 6.

         5.      In light of Seventh Administrative Order, the Parties request that the Court issue a

  Fourth Amended Trial Order vacating the trial date and related deadlines in the Court’s Orders at

  ECF No. 661 and 736, and set the following deadlines:

                     a. Trial to be set on a two-week trial calendar period beginning on or after

                        April 5, 2021;

                     b. Joint pretrial stipulation, proposed joint jury instructions, proposed joint

                        verdict form, and/or proposed findings of fact and conclusions of law shall

                        be filed no later than 30 days before Calendar Call;

                     c. Electronic versions of documentary exhibits and Certificates of Compliance

                        shall be filed no later than five days before Calendar Call; and

                     d. Calendar Call will be held at 9:00 a.m. on the Tuesday before trial is set

                        to begin.

         WHEREFORE, the Parties respectfully move this Court for an order vacating the current

  trial date, Calendar Call, and related pre-trial deadlines, and setting new deadlines for pre-trial
                                                  2
Case 9:19-cv-81160-RS Document 743 Entered on FLSD Docket 11/19/2020 Page 3 of 5




  submissions and the Calendar Call in light of the Seventh Administrative Order continuing trials

  until April 5, 2021.




                                                 3
Case 9:19-cv-81160-RS Document 743 Entered on FLSD Docket 11/19/2020 Page 4 of 5




   Dated: November 19, 2020                        Respectfully Submitted,

   Michele D. Johnson*                             /s/ Martin B. Goldberg
   michele.johnson@lw.com
   LATHAM & WATKINS LLP                            Martin B. Goldberg
   650 Town Center Drive, 20th Floor               Florida Bar No. 0827029
   Costa Mesa, CA 92626                            mgoldberg@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax             rdiaz@lashgoldberg.com
                                                   Emily L. Pincow
   Sarang Vijay Damle*                             Florida Bar. No. 1010370
   sy.damle@lw.com                                 epincow@lashgoldberg.com
   Elana Nightingale Dawson*                       LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com                  100 Southeast Second Street
   LATHAM & WATKINS LLP                            Miami, FL 33131
   555 Eleventh Street NW, Suite 1000              (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel
   joe.wetzel@lw.corm
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice

                                 Attorneys for Plaintiff APPLE INC.




                                               4
Case 9:19-cv-81160-RS Document 743 Entered on FLSD Docket 11/19/2020 Page 5 of 5




                                       /s/ Justin Levine
                                       JONATHAN VINE
                                       Florida Bar No.: 10966
                                       JUSTIN LEVINE
                                       Florida Bar No.: 106463
                                       LIZZA CONSTANTINE
                                       Florida Bar No.: 1002945

                                       COLE, SCOTT & KISSANE, P.A.
                                       Counsel for Defendant
                                       Esperante Building
                                       222 Lakeview Avenue, Suite 120
                                       West Palm Beach, Florida 33401
                                       Telephone (561) 383-9222
                                       Facsimile (561) 683-8977
                                       E-mail: jonathan.vine@csklegal.com
                                       E-mail: justin.levine@csklegal.com
                                       E-mail: lizza.constantine@csklegal.com

                                              and

                                       HECHT PARTNERS LLP
                                       Counsel for Defendant
                                       125 Park Ave. 25th Floor
                                       New York, NY 10017
                                       Telephone (212) 851-6821
                                       David L. Hecht, Pro hac vice
                                       E-mail: dhecht@hechtpartners.com
                                       Maxim Price, Pro hac vice
                                       E-mail: mprice@hechtpartners.com
                                       Conor B. McDonough, Pro hac vice
                                       E-mail: cmcdonough@hechtpartners.com
                                       Minyao Wang, Pro hac vice
                                       E-mail: mwang@hechtpartners.com

                        Attorneys for Defendant Corellium, LLC




                                          5
